DETAILED ACTION
This action is in response to the claims filed 02/11/2022 for application 15/878,965. No claim amendments were submitted in the response, thus claims 1-15 are currently pending. Applicant’s arguments regarding the 103 rejection and the prior art of Papa are persuasive, therefore the previous rejection has been withdrawn. This is made NON-FINAL. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pantazi et al. ("US 20160125287 A1" cited by Applicant in the IDS filed 01/24/2018, hereinafter "Pantazi") in view of Friedman et al. ("US 20120084241 A1", hereinafter "Friedman").

Regarding claim 1, Pantazi teaches A synapse memory comprising a plurality of synapse memory cells provided at cross points of a plurality of axon lines and a plurality of dendrite lines (¶0045, FIG. 4), wherein each synapse memory cell comprises: 
a memory device configured to store a weight value (“The resulting synaptic output signal is a graded synaptic potential which depends on conductance (also known as “synaptic weight” or “strength”) of the synapse. Synaptic weight can be enhanced or reduced by neuronal activity, and this “plasticity” of synapses is crucial to memory and other brain functions.” [¶0004; being stored in memory is inherent.]), the memory device being provided with a read terminal, a write terminal, and a common terminal (“Embodiments also include a neuromorphic synapse array having a plurality of neuromorphic synapses having a resistive memory cell connected by circuitry, wherein the synapses are assigned to logical rows and columns of the neuromorphic synapse array. The circuitry includes first and second input terminals for respectively receiving pre-neuron and post-neuron action signals each having a read portion and a write portion and an output terminal for providing a synaptic output signal dependent on resistance of the resistive memory cell. The circuitry is configured such that said synaptic output signal is provided at the output terminal in response to application at the first input terminal of the read portion of the pre-neuron action signal, and such that a programming signal, for programming resistance of the memory cell, is applied to the cell in response to simultaneous application of the write portions of the pre-neuron and post-neuron action signals at the first and second input terminals respectively.” [¶0008; note: output terminal corresponds to a common terminal]), the read terminal being configured to receive a read signal to read the weight value stored in the memory device (“Neuromorphic synapses embodying the invention thus comprise a three-terminal cell circuit adapted for operation with action signals having two-parts: a read portion and a write portion. Propagation of the synaptic output is emulated by producing the synaptic output signal, which depends on cell resistance, at the output terminal of the circuit. This occurs when the read portion of the pre-neuron action signal is applied to one of the two input terminals.” [¶0027]), the write terminal being configured to receive a write signal to write the weight value to the memory device (“Synaptic weight can be modified by applying a programming signal to the cell to program the cell resistance. This occurs when the write portions of the pre- and post-neuron action signals are applied simultaneously at the two input terminals. The programmed synaptic weight thus depends on relative timing of the pre- and post-neuron action signals, allowing emulation of STDP effects occurring in biological systems.” [¶0027]), the common terminal being configured to output an output signal from the memory device having received the read signal or to input an input signal to the memory device having received the write signal (“The circuitry is configured such that said synaptic output signal is provided at the output terminal in response to application at the first input terminal of the read portion of the pre-neuron action signal, and such that a programming signal, for programming resistance of the memory cell, is applied to the cell in response to simultaneous application of the write portions of the pre-neuron and post-neuron action signals at the first and second input terminals respectively.” [¶0008; corresponds to being configured to output an output signal from the memory device after receiving a read signal.]); 
a write transistor provided between the write terminal of the memory device and a write signal line configured to send the write signal (“Switches S1 and S2 may be realized by transistors or diodes for example, and circuitry 11 can be fabricated as an integrated nanoelectronic circuit using well-known material processing techniques… The action signals V1 and V2 generated by neuron circuits 12, 13 each have a stepped shape with an initial read portion V1R, V2R and a subsequent write portion V1W, V2W. The state of switches S1 and S2 is configurable in dependence on at least one of the action signals V1 and V2. In the FIG. 2 embodiment, the write portions V1W, V2W of the action signals provide control signals for the switches as indicated by the dotted arrows in the figure. The first switch Si is closed during the write portion V1W of the pre-neuron action signal V1. The second switch S2 is closed during the write portion V2W of the post-neuron action signal V2. Depending on the switch configuration, the synapse circuitry can selectively effect (a) application to PCM cell 15 of a programming signal for programming resistance of the cell, and (b) application to the cell of a read signal which produces the synaptic output signal at output terminal 23. More particularly, through operation of the control signals on switches S1, S2 in the circuit arrangement shown, the synapse circuitry is operable such that: (a) the synaptic output signal is provided at output terminal 23 in response to application at the first input terminal 21 of the read portion V1R of the pre-neuron action signal Vl; and (b) a programming signal is applied to the cell in response to simultaneous application of the write portions V1W, V2W of the pre- and post-neuron action signals at the first and second input terminals respectively.” [¶0036-¶0037]); and 
However Pantazi fails to explicitly teach a common transistor provided between the common terminal of the memory device and one of the dendrite lines.
Friedman teaches a common transistor provided between the common terminal of the memory device and one of the dendrite lines (“Each synaptic device includes a variable state resistor and a transistor device with a gate terminal, a source terminal and a drain terminal, wherein the drain terminal is connected in series with a first terminal of the variable state resistor. The source terminal of the transistor device is connected to an axon path, the gate terminal of the transistor device is connected to a membrane path and a second terminal of the variable state resistor is connected to a dendrite path, such that each synaptic device is coupled between a first axon path and a first dendrite path, and between a first membrane path and said first dendrite path.” [¶0006; See FIG. 1 and FIG. 2 shows that FET (25, corresponds to a common transistor) is between the axon line(input/output line) and a dendrite line.]).
Pantazi and Friedman are both in the same field of endeavor of neuromorphic networks and thus are analogous. Pantazi teaches a neuromorphic synapse with a resistive memory cell. Friedman teaches a neuromorphic network for producing spike-timing dependent plasticity. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Pantazi’s teachings to implement a transistor between the output/input terminal and a dendrite line as taught by Friedman. One would have been motivated to make this modification in order to minimize leakage and power consumption. [¶0038, Friedman]

Regarding claim 2, Pantazi/Friedman teaches The synapse memory according to claim 1, where Pantazi teaches wherein each synapse memory cell further comprises a read transistor provided between the read terminal of the memory device and one of the plurality of axon lines (“Switches S1 and S2 may be realized by transistors or diodes for example, and circuitry 11 can be fabricated as an integrated nanoelectronic circuit using well-known material processing techniques… Depending on the switch configuration, the synapse circuitry can selectively effect (a) application to PCM cell 15 of a programming signal for programming resistance of the cell, and (b) application to the cell of a read signal which produces the synaptic output signal at output terminal 23. More particularly, through operation of the control signals on switches S1, S2 in the circuit arrangement shown, the synapse circuitry is operable such that: (a) the synaptic output signal is provided at output terminal 23 in response to application at the first input terminal 21 of the read portion V1R of the pre-neuron action signal Vl;” [¶0036-¶0037; See further: “The read portion is used to propagate the synaptic potential to the post-neuron in the read mode. The switches S1 and S2 are used to distinguish between read and write (programming) events.” [¶0044]]).

Regarding claim 4, Pantazi/Friedman teaches The synapse memory according to claim 1, where Pantazi teaches wherein a subgroup of the synapse memory cells is connected in common to one of the plurality of axon lines (“Each neuron circuit N1 to N3 is thus connected via its axon line to a respective column of the array and generates pre-neuron action signals for synapses in that column. Each circuit N1 to N3 is also connected via its output dendrite line to a respective row of the array and generates post-neuron action signals for synapses in that row. Each circuit N1 to N3 is further connected to the output terminals of synapses in its corresponding row for receiving synaptic output signals from synapses in that row.” [¶0045]), and 
Friedman teaches a gate of the common transistor provided in each of the subgroup of the synapse memory cells is connected in common to a common control line configured to send a common transistor control signal (“In one embodiment of the invention, synaptic weight updates and communication in the neuromorphic network 10 are restricted to specific phases of a global timing reference signal (i.e., global clock), to achieve STDP. As the communication in the network is restricted to certain phases of the global timing reference signal, the FET devices 25 are utilized as access or control devices in the PCM synapses 22. When a neuron spikes, the spike is communicated to X.sub.2 and X.sub.3 drivers, wherein each X.sub.3 driver control the source and the gate of a FET 25 in a corresponding synapse 22 via two conductive paths 24 and 27, respectively (described further below). In each synapse 22, the gate terminal of each FET is used as a membrane connected to a pre-synaptic neuron to enable precise control over the current flowing through the connected programmable resistor.” [¶0047, See FIG. 1 and FIG. 2 shows a common connection between the subgroups of memory cells]).
Pantazi and Friedman are both in the same field of endeavor of neuromorphic networks and thus are analogous. Pantazi teaches a neuromorphic synapse with a resistive memory cell. Friedman teaches a neuromorphic network for producing spike-timing dependent plasticity. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Pantazi’s teachings to implement a transistor between the output/input terminal and a dendrite line as taught by Friedman. One would have been motivated to make this modification in order to minimize leakage and power consumption. [¶0038, Friedman]

Regarding claim 5, Pantazi/Friedman teaches The synapse memory according to claim 1, where Pantazi teaches wherein a subgroup of the synapse memory cells is connected in common to one of the plurality of dendrite lines (“Each circuit N1 to N3 is also connected via its output dendrite line to a respective row of the array and generates post-neuron action signals for synapses in that row. Each circuit N1 to N3 is further connected to the output terminals of synapses in its corresponding row for receiving synaptic output signals from synapses in that row.” [¶0045]), and a gate of the write transistor provided in each of the subgroup of the synapse memory cells is connected in common to one of a plurality of the write control lines (“The action signals V1 and V2 generated by neuron circuits 12, 13 each have a stepped shape with an initial read portion V1R, V2R and a subsequent write portion V1W, V2W. The state of switches S1 and S2 is configurable in dependence on at least one of the action signals V1 and V2. In the FIG. 2 embodiment, the write portions V1W, V2W of the action signals provide control signals for the switches as indicated by the dotted arrows in the figure. The first switch Si is closed during the write portion V1W of the pre-neuron action signal V1. The second switch S2 is closed during the write portion V2W of the post-neuron action signal V2. Depending on the switch configuration, the synapse circuitry can selectively effect (a) application to PCM cell 15 of a programming signal for programming resistance of the cell, and (b) application to the cell of a read signal which produces the synaptic output signal at output terminal 23. More particularly, through operation of the control signals on switches S1, S2 in the circuit arrangement shown, the synapse circuitry is operable such that: (a) the synaptic output signal is provided at output terminal 23 in response to application at the first input terminal 21 of the read portion V1R of the pre-neuron action signal Vl; and (b) a programming signal is applied to the cell in response to simultaneous application of the write portions V1W, V2W of the pre- and post-neuron action signals at the first and second input terminals respectively.” [¶0037; switch is interpreted as a transistor (i.e. gate)]).

Regarding claim 6, Pantazi/Friedman teaches The synapse memory according to claim 2, where Pantazi teaches wherein a subgroup of the synapse memory cells is connected in common to one of the plurality of dendrite lines (“Each circuit N1 to N3 is also connected via its output dendrite line to a respective row of the array and generates post-neuron action signals for synapses in that row. Each circuit N1 to N3 is further connected to the output terminals of synapses in its corresponding row for receiving synaptic output signals from synapses in that row.” [¶0045]), and a gate of the read transistor provided in each of the subgroup of the synapse memory cells is connected in common to a read signal line configured to send a read transistor control signal (“The upper portion of this figure shows the configuration on application of the read portion V1R of action signal V1 at the input terminal 21. Both S1 and S2 are open, and V1R at terminal 21 effects a read mode of operation in which a read voltage is dropped across cell 15. Due to the low amplitude of read portion V1.sub.R, this read voltage is sufficiently low that no change in cell-resistance can occur.” [¶0039; See further FIG. 4]).

Regarding claim 7, Pantazi/Friedman teaches The synapse memory according to claim 2, where Pantazi teaches wherein if the weight value stored in a part of the plurality of the synapse memory cells is to be read (“In one circuit arrangement, the cell will be operated in a read mode if the read portion of the pre-neuron action signal is present at the first input terminal. This produces the synaptic output signal at the output terminal” [¶0029]), 
Friedman teaches each common transistor provided in the part of the plurality of the synapse memory cells is turned on and each common transistor provided in at least one of the other part of the plurality of the synapse memory cells is turned off (“In block 205, as illustrated in FIG. 6, programming of multiple synapses 22 due to signals p on membranes m can coincide. All membranes m corresponding to neurons that fired recently are turned on (with varying strengths). Neurons that just fired, send set pulses (same amplitude) on their axons a. The membranes of all neurons can be turned on all at the same time, or one-by-one (keeping the set pulses from the spiking neurons turned on).” [¶0065; See ¶0047: “In each synapse 22, the gate terminal of each FET is used as a membrane connected to a pre-synaptic neuron to enable precise control over the current flowing through the connected programmable resistor.” Thus the examiner interprets turning on all membranes to be equivalent to turning on each common transistor.).
Pantazi and Friedman are both in the same field of endeavor of neuromorphic networks and thus are analogous. Pantazi teaches a neuromorphic synapse with a resistive memory cell. Friedman teaches a neuromorphic network for producing spike-timing dependent plasticity. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Pantazi’s teachings to implement a transistor between the output/input terminal and a dendrite line as taught by Friedman. One would have been motivated to make this modification in order to minimize leakage and power consumption. [¶0038, Friedman]
Regarding claim 8, Pantazi/Friedman teaches The synapse memory according to claim 7, where Pantazi teaches wherein if the weight value stored in the part of the plurality of the synapse memory cells is to be read, each read transistor provided in the part of the plurality of the synapse memory cells is turned on (“Many circuit implementations might be envisaged to implement the functionality described for the synapse circuit. In some implementations, however, the circuitry includes a switch set, configurable in dependence on at least one of the action signals, such that the circuitry selectively effects application of said programming signal to the memory cell and provision of said synaptic output signal at the output terminal In effect, such a circuit can selectively assume different arrangements by appropriate configuration of the switch set. In one circuit arrangement, the cell will be operated in a read mode if the read portion of the pre-neuron action signal is present at the first input terminal.” [¶0029]) and each write transistor provided in the part of the plurality of the synapse memory cells is turned off (“The read portion is used to propagate the synaptic potential to the post-neuron in the read mode. The switches S1 and S2 are used to distinguish between read and write (programming) events.” [¶0044; implies the write transistor would be off during a read (programming) event]).

Regarding claim 9, Pantazi/Friedman teaches The synapse memory according to claim 2, where Pantazi teaches wherein if the weight value is to be written in a part of the plurality of the synapse memory cells (“With the synapse 11 described above, a programming signal is applied to the cell 15 during the period of simultaneous application of write portions V1W and V2W at the input terminals” [¶0049]), 
Friedman teaches each common transistor provided in the part of the plurality of the synapse memory cells is turned on and each common transistor provided in at least one of the other part of the plurality of the synapse memory cells is turned off (“In block 205, as illustrated in FIG. 6, programming of multiple synapses 22 due to signals p on membranes m can coincide. All membranes m corresponding to neurons that fired recently are turned on (with varying strengths). Neurons that just fired, send set pulses (same amplitude) on their axons a. The membranes of all neurons can be turned on all at the same time, or one-by-one (keeping the set pulses from the spiking neurons turned on).” [¶0065; See ¶0047: “In each synapse 22, the gate terminal of each FET is used as a membrane connected to a pre-synaptic neuron to enable precise control over the current flowing through the connected programmable resistor.” Thus the examiner interprets turning on all membranes to be equivalent to turning on each common transistor.).
Pantazi and Friedman are both in the same field of endeavor of neuromorphic networks and thus are analogous. Pantazi teaches a neuromorphic synapse with a resistive memory cell. Friedman teaches a neuromorphic network for producing spike-timing dependent plasticity. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Pantazi’s teachings to implement a transistor between the output/input terminal and a dendrite line as taught by Friedman. One would have been motivated to make this modification in order to minimize leakage and power consumption. [¶0038, Friedman]
Regarding claim 10, Pantazi/Friedman teaches The synapse memory according to claim 9, where Pantazi teaches wherein if the weight value is to be written in the part of the plurality of the synapse memory cells, each read transistor provided in the part of the plurality of the synapse memory cells is turned off and each write transistor provided in the part of the plurality of the synapse memory cells is turned on (“The first switch is connected between the second electrode and the reference terminal in parallel to the second resistance, and the second switch is connected between the second input terminal and the first electrode of the memory cell. The circuitry is preferably further adapted such that the first switch is closed during the write portion of the pre-neuron action signal, and the second switch is closed during the write portion of one of the pre-neuron and post-neuron action signals.” [¶0030; See further The read portion is used to propagate the synaptic potential to the post-neuron in the read mode. The switches S1 and S2 are used to distinguish between read and write (programming) events.” [¶0044; implies the read transistor would be off during a write (programming) event])]).

Regarding claim 11, Pantazi teaches A synapse memory comprising a plurality of synapse memory cells provided at cross points of a plurality of axon lines and a plurality of dendrite lines (¶0045, FIG. 4), wherein each synapse memory cell comprises: 
a memory device configured to store a weight value (“The resulting synaptic output signal is a graded synaptic potential which depends on conductance (also known as “synaptic weight” or “strength”) of the synapse. Synaptic weight can be enhanced or reduced by neuronal activity, and this “plasticity” of synapses is crucial to memory and other brain functions.” [¶0004; being stored in memory is inherent.]), the memory device being provided with a read terminal, a write terminal, and a common terminal (“Embodiments also include a neuromorphic synapse array having a plurality of neuromorphic synapses having a resistive memory cell connected by circuitry, wherein the synapses are assigned to logical rows and columns of the neuromorphic synapse array. The circuitry includes first and second input terminals for respectively receiving pre-neuron and post-neuron action signals each having a read portion and a write portion and an output terminal for providing a synaptic output signal dependent on resistance of the resistive memory cell. The circuitry is configured such that said synaptic output signal is provided at the output terminal in response to application at the first input terminal of the read portion of the pre-neuron action signal, and such that a programming signal, for programming resistance of the memory cell, is applied to the cell in response to simultaneous application of the write portions of the pre-neuron and post-neuron action signals at the first and second input terminals respectively.” [¶0008; note: output terminal corresponds to a common terminal]), the read terminal being configured to receive a read signal to read the weight value stored in the memory device (“Neuromorphic synapses embodying the invention thus comprise a three-terminal cell circuit adapted for operation with action signals having two-parts: a read portion and a write portion. Propagation of the synaptic output is emulated by producing the synaptic output signal, which depends on cell resistance, at the output terminal of the circuit. This occurs when the read portion of the pre-neuron action signal is applied to one of the two input terminals.” [¶0027]), the write terminal being configured to receive a write signal to write the weight value to the memory device (“Synaptic weight can be modified by applying a programming signal to the cell to program the cell resistance. This occurs when the write portions of the pre- and post-neuron action signals are applied simultaneously at the two input terminals. The programmed synaptic weight thus depends on relative timing of the pre- and post-neuron action signals, allowing emulation of STDP effects occurring in biological systems.” [¶0027]), the common terminal being configured to output an output signal from the memory device having received the read signal or to input an input signal to the memory device having received the write signal (“The circuitry is configured such that said synaptic output signal is provided at the output terminal in response to application at the first input terminal of the read portion of the pre-neuron action signal, and such that a programming signal, for programming resistance of the memory cell, is applied to the cell in response to simultaneous application of the write portions of the pre-neuron and post-neuron action signals at the first and second input terminals respectively.” [¶0008; corresponds to being configured to output an output signal from the memory device after receiving a read signal.]); 
a switch configured to switch connection and disconnection between one of the plurality of dendrite lines and the common terminal of the memory device (“The circuitry has an output terminal 23 at which a synaptic output signal, dependent on resistance of PCM cell 15, is provided in operation. The synapse circuitry further includes a switch set, comprising a first switch S1 and a second switch S2, and first and second resistances represented by resistors R1 and R2. The first resistor R1 is connected between the first input terminal 21 and the upper electrode 17 of PCM cell 15. The second resistor R2 is connected between the lower electrode 18 of the cell and a reference terminal 25 which provides a reference level for circuit operation, here a signal earth. The output terminal 23 is also connected to the lower electrode 18 of the PCM cell 15. The first switch S1 is connected between the lower electrode 18 and the reference terminal 25 in parallel to the second resistor R2. The second switch S2 is connected between the second input terminal 22 and the upper electrode 17 of the PCM cell. Switches S1 and S2 may be realized by transistors or diodes for example, and circuitry 11 can be fabricated as an integrated nanoelectronic circuit using well-known material processing techniques.” [¶0036]), and 
However fails to explicitly teach if the weight value stored in a part of the plurality of the synapse memory cells is to be read, each switch provided in the part of the plurality of the synapse memory cells connects the one of the plurality of dendrite lines and the common terminal of the memory device, and each switch provided in at least one of the other part of the plurality of the synapse memory cells disconnects the one of the plurality of dendrite lines and the common terminal of the memory device.
Friedman teaches if the weight value stored in a part of the plurality of the synapse memory cells is to be read (¶0057 discloses a read signal), each switch provided in the part of the plurality of the synapse memory cells connects the one of the plurality of dendrite lines and the common terminal of the memory device (“The interconnect circuit includes plural synaptic devices for interconnecting the electronic neurons via axon paths, dendrite paths and membrane paths. Each synaptic device includes a variable state resistor and a transistor device with a gate terminal, a source terminal and a drain terminal, wherein the drain terminal is connected in series with a first terminal of the variable state resistor. The source terminal of the transistor device is connected to an axon path, the gate terminal of the transistor device is connected to a membrane path and a second terminal of the variable state resistor is connected to a dendrite path, such that each synaptic device is coupled between a first axon path and a first dendrite path, and between a first membrane path and said first dendrite path.” [¶0006]), and each switch provided in at least one of the other part of the plurality of the synapse memory cells disconnects the one of the plurality of dendrite lines and the common terminal of the memory device (“In block 206 in a second programming interval of the programming phase (i.e., STDP phase 2 for reset), if firing condition is satisfied, turn on membrane. Each neuron sends a reset pulse on its dendrite d based on the corresponding counter value. For example, if counter value is 0, membrane potential is 0 (the neuron fired more than 100 ms ago). Otherwise, the strength (probability) of the membrane potential is inversely proportional to its counter magnitude. Only synapses that are connected to a neuron that just fired will actually get programmed. The dendrites of all neurons can be turned on all at the same time, or one-by-one (keeping the set pulses from the spiking neurons turned on) to prevent large current flowing into the axons.” [¶0067; dendrites that are off/disconnected implies a switch is disconnected, see further ¶0077: “As such, in the two neuron circuit 260, if N1 membrane is turned on and N2 dendrite is turned on, wherein due to switching action of FET.sub.1 and FET.sub.2 (as controlled by the signal on a, m and d terminals, described above) current flows through resistor R.sub.12 via FET.sub.1 for programming R.sub.12 (i.e., R.sub.12 is set). There is no other time in the timing diagram 250 wherein N1 membrane and N2 dendrite have turned on at the same time.”]).
Pantazi and Friedman are both in the same field of endeavor of neuromorphic networks and thus are analogous. Pantazi teaches a neuromorphic synapse with a resistive memory cell. Friedman teaches a neuromorphic network for producing spike-timing dependent plasticity. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Pantazi’s teachings to implement a transistor between the output/input terminal and a dendrite line as taught by Friedman. One would have been motivated to make this modification in order to minimize leakage and power consumption. [¶0038, Friedman]

Regarding claim 12, Pantazi/Friedman teaches The synapse memory according to claim 11, where Pantazi teaches wherein the switch is a transistor (“Switches S1 and S2 may be realized by transistors or diodes for example, and circuitry 11 can be fabricated as an integrated nanoelectronic circuit using well-known material processing techniques.” [¶0036]).

Regarding claim 13, Pantazi/Friedman teaches A device comprising a synapse memory, wherein the synapse memory comprises a plurality of synapse memory cells provided at cross points of a plurality of axon lines and a plurality of dendrite lines (¶0045, FIG. 4), and each synapse memory cell comprises:
a memory device configured to store a weight value (“The resulting synaptic output signal is a graded synaptic potential which depends on conductance (also known as “synaptic weight” or “strength”) of the synapse. Synaptic weight can be enhanced or reduced by neuronal activity, and this “plasticity” of synapses is crucial to memory and other brain functions.” [¶0004; being stored in memory is inherent.]), the memory device being provided with a read terminal, a write terminal, and a common terminal (“Embodiments also include a neuromorphic synapse array having a plurality of neuromorphic synapses having a resistive memory cell connected by circuitry, wherein the synapses are assigned to logical rows and columns of the neuromorphic synapse array. The circuitry includes first and second input terminals for respectively receiving pre-neuron and post-neuron action signals each having a read portion and a write portion and an output terminal for providing a synaptic output signal dependent on resistance of the resistive memory cell. The circuitry is configured such that said synaptic output signal is provided at the output terminal in response to application at the first input terminal of the read portion of the pre-neuron action signal, and such that a programming signal, for programming resistance of the memory cell, is applied to the cell in response to simultaneous application of the write portions of the pre-neuron and post-neuron action signals at the first and second input terminals respectively.” [¶0008; note: output terminal corresponds to a common terminal]), the read terminal being configured to receive a read signal to read the weight value stored in the memory device (“Neuromorphic synapses embodying the invention thus comprise a three-terminal cell circuit adapted for operation with action signals having two-parts: a read portion and a write portion. Propagation of the synaptic output is emulated by producing the synaptic output signal, which depends on cell resistance, at the output terminal of the circuit. This occurs when the read portion of the pre-neuron action signal is applied to one of the two input terminals.” [¶0027]), the write terminal being configured to receive a write signal to write the weight value to the memory device (“Synaptic weight can be modified by applying a programming signal to the cell to program the cell resistance. This occurs when the write portions of the pre- and post-neuron action signals are applied simultaneously at the two input terminals. The programmed synaptic weight thus depends on relative timing of the pre- and post-neuron action signals, allowing emulation of STDP effects occurring in biological systems.” [¶0027]), the common terminal being configured to output an output signal from the memory device having received the read signal or to input an input signal to the memory device having received the write signal (“The circuitry is configured such that said synaptic output signal is provided at the output terminal in response to application at the first input terminal of the read portion of the pre-neuron action signal, and such that a programming signal, for programming resistance of the memory cell, is applied to the cell in response to simultaneous application of the write portions of the pre-neuron and post-neuron action signals at the first and second input terminals respectively.” [¶0008; corresponds to being configured to output an output signal from the memory device after receiving a read signal.]); 
a write transistor provided between the write terminal of the memory device and a write signal line configured to send the write signal (“Switches S1 and S2 may be realized by transistors or diodes for example, and circuitry 11 can be fabricated as an integrated nanoelectronic circuit using well-known material processing techniques… The action signals V1 and V2 generated by neuron circuits 12, 13 each have a stepped shape with an initial read portion V1R, V2R and a subsequent write portion V1W, V2W. The state of switches S1 and S2 is configurable in dependence on at least one of the action signals V1 and V2. In the FIG. 2 embodiment, the write portions V1W, V2W of the action signals provide control signals for the switches as indicated by the dotted arrows in the figure. The first switch Si is closed during the write portion V1W of the pre-neuron action signal V1. The second switch S2 is closed during the write portion V2W of the post-neuron action signal V2. Depending on the switch configuration, the synapse circuitry can selectively effect (a) application to PCM cell 15 of a programming signal for programming resistance of the cell, and (b) application to the cell of a read signal which produces the synaptic output signal at output terminal 23. More particularly, through operation of the control signals on switches S1, S2 in the circuit arrangement shown, the synapse circuitry is operable such that: (a) the synaptic output signal is provided at output terminal 23 in response to application at the first input terminal 21 of the read portion V1R of the pre-neuron action signal Vl; and (b) a programming signal is applied to the cell in response to simultaneous application of the write portions V1W, V2W of the pre- and post-neuron action signals at the first and second input terminals respectively.” [¶0036-¶0037]); and 
However Pantazi fails to explicitly teach a common transistor provided between the common terminal of the memory device and one of the plurality of dendrite lines.
Friedman teaches a common transistor provided between the common terminal of the memory device and one of the plurality of dendrite lines (“Each synaptic device includes a variable state resistor and a transistor device with a gate terminal, a source terminal and a drain terminal, wherein the drain terminal is connected in series with a first terminal of the variable state resistor. The source terminal of the transistor device is connected to an axon path, the gate terminal of the transistor device is connected to a membrane path and a second terminal of the variable state resistor is connected to a dendrite path, such that each synaptic device is coupled between a first axon path and a first dendrite path, and between a first membrane path and said first dendrite path.” [¶0006; See FIG. 1 and FIG. 2 shows that FET (25, corresponds to a common transistor) is between the axon line(input/output line) and a dendrite line.]).
Pantazi and Friedman are both in the same field of endeavor of neuromorphic networks and thus are analogous. Pantazi teaches a neuromorphic synapse with a resistive memory cell. Friedman teaches a neuromorphic network for producing spike-timing dependent plasticity. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Pantazi’s teachings to implement a transistor between the output/input terminal and a dendrite line as taught by Friedman. One would have been motivated to make this modification in order to minimize leakage and power consumption. [¶0038, Friedman]

Regarding claim 14, Pantazi teaches A synapse memory comprising a plurality of synapse memory cells provided at cross points of a plurality of axon lines and a plurality of dendrite lines (¶0045, FIG. 4), wherein each synapse memory cell comprises: 
a memory device configured to store a weight value (“The resulting synaptic output signal is a graded synaptic potential which depends on conductance (also known as “synaptic weight” or “strength”) of the synapse. Synaptic weight can be enhanced or reduced by neuronal activity, and this “plasticity” of synapses is crucial to memory and other brain functions.” [¶0004; being stored in memory is inherent.]), the memory device being provided with a read terminal, a write terminal, and a common terminal (“Embodiments also include a neuromorphic synapse array having a plurality of neuromorphic synapses having a resistive memory cell connected by circuitry, wherein the synapses are assigned to logical rows and columns of the neuromorphic synapse array. The circuitry includes first and second input terminals for respectively receiving pre-neuron and post-neuron action signals each having a read portion and a write portion and an output terminal for providing a synaptic output signal dependent on resistance of the resistive memory cell. The circuitry is configured such that said synaptic output signal is provided at the output terminal in response to application at the first input terminal of the read portion of the pre-neuron action signal, and such that a programming signal, for programming resistance of the memory cell, is applied to the cell in response to simultaneous application of the write portions of the pre-neuron and post-neuron action signals at the first and second input terminals respectively.” [¶0008; note: output terminal corresponds to a common terminal]), the read terminal being configured to receive a read signal to read the weight value stored in the memory device (“Neuromorphic synapses embodying the invention thus comprise a three-terminal cell circuit adapted for operation with action signals having two-parts: a read portion and a write portion. Propagation of the synaptic output is emulated by producing the synaptic output signal, which depends on cell resistance, at the output terminal of the circuit. This occurs when the read portion of the pre-neuron action signal is applied to one of the two input terminals.” [¶0027]), the write terminal being configured to receive a write signal to write the weight value to the memory device (“Synaptic weight can be modified by applying a programming signal to the cell to program the cell resistance. This occurs when the write portions of the pre- and post-neuron action signals are applied simultaneously at the two input terminals. The programmed synaptic weight thus depends on relative timing of the pre- and post-neuron action signals, allowing emulation of STDP effects occurring in biological systems.” [¶0027]), the common terminal being configured to output an output signal from the memory device having received the read signal or to input an input signal to the memory device having received the write signal (“The circuitry is configured such that said synaptic output signal is provided at the output terminal in response to application at the first input terminal of the read portion of the pre-neuron action signal, and such that a programming signal, for programming resistance of the memory cell, is applied to the cell in response to simultaneous application of the write portions of the pre-neuron and post-neuron action signals at the first and second input terminals respectively.” [¶0008; corresponds to being configured to output an output signal from the memory device after receiving a read signal.]); 
a write transistor provided between the write terminal of the memory device and a write signal line configured to send the write signal (“Switches S1 and S2 may be realized by transistors or diodes for example, and circuitry 11 can be fabricated as an integrated nanoelectronic circuit using well-known material processing techniques… The action signals V1 and V2 generated by neuron circuits 12, 13 each have a stepped shape with an initial read portion V1R, V2R and a subsequent write portion V1W, V2W. The state of switches S1 and S2 is configurable in dependence on at least one of the action signals V1 and V2. In the FIG. 2 embodiment, the write portions V1W, V2W of the action signals provide control signals for the switches as indicated by the dotted arrows in the figure. The first switch Si is closed during the write portion V1W of the pre-neuron action signal V1. The second switch S2 is closed during the write portion V2W of the post-neuron action signal V2. Depending on the switch configuration, the synapse circuitry can selectively effect (a) application to PCM cell 15 of a programming signal for programming resistance of the cell, and (b) application to the cell of a read signal which produces the synaptic output signal at output terminal 23. More particularly, through operation of the control signals on switches S1, S2 in the circuit arrangement shown, the synapse circuitry is operable such that: (a) the synaptic output signal is provided at output terminal 23 in response to application at the first input terminal 21 of the read portion V1R of the pre-neuron action signal Vl; and (b) a programming signal is applied to the cell in response to simultaneous application of the write portions V1W, V2W of the pre- and post-neuron action signals at the first and second input terminals respectively.” [¶0036-¶0037]) and 
a read transistor provided between the read terminal of the memory device and one of the plurality of axon lines lines (“Switches S1 and S2 may be realized by transistors or diodes for example, and circuitry 11 can be fabricated as an integrated nanoelectronic circuit using well-known material processing techniques… Depending on the switch configuration, the synapse circuitry can selectively effect (a) application to PCM cell 15 of a programming signal for programming resistance of the cell, and (b) application to the cell of a read signal which produces the synaptic output signal at output terminal 23. More particularly, through operation of the control signals on switches S1, S2 in the circuit arrangement shown, the synapse circuitry is operable such that: (a) the synaptic output signal is provided at output terminal 23 in response to application at the first input terminal 21 of the read portion V1R of the pre-neuron action signal Vl;” [¶0036-¶0037; See further: “The read portion is used to propagate the synaptic potential to the post-neuron in the read mode. The switches S1 and S2 are used to distinguish between read and write (programming) events.” [¶0044]]), 
a first subgroup of the synapse memory cells is connected in common to one of the plurality of axon lines (“Each neuron circuit N1 to N3 is thus connected via its axon line to a respective column of the array and generates pre-neuron action signals for synapses in that column. Each circuit N1 to N3 is also connected via its output dendrite line to a respective row of the array and generates post-neuron action signals for synapses in that row. Each circuit N1 to N3 is further connected to the output terminals of synapses in its corresponding row for receiving synaptic output signals from synapses in that row.” [¶0045]), 
a second subgroup of the synapse memory cells is connected in common to one of the plurality of dendrite lines (“Each circuit N1 to N3 is also connected via its output dendrite line to a respective row of the array and generates post-neuron action signals for synapses in that row. Each circuit N1 to N3 is further connected to the output terminals of synapses in its corresponding row for receiving synaptic output signals from synapses in that row.” [¶0045]), 
a gate of the write transistor provided in each of the second subgroup of the synapse memory cells is connected in common to one of the write control lines (“The action signals V1 and V2 generated by neuron circuits 12, 13 each have a stepped shape with an initial read portion V1R, V2R and a subsequent write portion V1W, V2W. The state of switches S1 and S2 is configurable in dependence on at least one of the action signals V1 and V2. In the FIG. 2 embodiment, the write portions V1W, V2W of the action signals provide control signals for the switches as indicated by the dotted arrows in the figure. The first switch Si is closed during the write portion V1W of the pre-neuron action signal V1. The second switch S2 is closed during the write portion V2W of the post-neuron action signal V2. Depending on the switch configuration, the synapse circuitry can selectively effect (a) application to PCM cell 15 of a programming signal for programming resistance of the cell, and (b) application to the cell of a read signal which produces the synaptic output signal at output terminal 23. More particularly, through operation of the control signals on switches S1, S2 in the circuit arrangement shown, the synapse circuitry is operable such that: (a) the synaptic output signal is provided at output terminal 23 in response to application at the first input terminal 21 of the read portion V1R of the pre-neuron action signal Vl; and (b) a programming signal is applied to the cell in response to simultaneous application of the write portions V1W, V2W of the pre- and post-neuron action signals at the first and second input terminals respectively.” [¶0037; switch is interpreted as a transistor (i.e. gate)]), and 
a gate of the read transistor provided in each of the second subgroup of the synapse memory cells is connected in common to a read control line configured to send a read transistor control signal signal (“The upper portion of this figure shows the configuration on application of the read portion V1R of action signal V1 at the input terminal 21. Both S1 and S2 are open, and V1R at terminal 21 effects a read mode of operation in which a read voltage is dropped across cell 15. Due to the low amplitude of read portion V1.sub.R, this read voltage is sufficiently low that no change in cell-resistance can occur.” [¶0039; See further FIG. 4]).


However Pantazi fails to explicitly teach
a common transistor provided between the common terminal of the memory device and one of the plurality of dendrite lines;
a gate of the common transistor provided in each of the first subgroup of the synapse memory cells is connected in common to a common control line configured to send a common transistor control signal
Friedman teaches a common transistor provided between the common terminal of the memory device and one of the plurality of dendrite lines (“Each synaptic device includes a variable state resistor and a transistor device with a gate terminal, a source terminal and a drain terminal, wherein the drain terminal is connected in series with a first terminal of the variable state resistor. The source terminal of the transistor device is connected to an axon path, the gate terminal of the transistor device is connected to a membrane path and a second terminal of the variable state resistor is connected to a dendrite path, such that each synaptic device is coupled between a first axon path and a first dendrite path, and between a first membrane path and said first dendrite path.” [¶0006; See FIG. 1 and FIG. 2 shows that FET (25, corresponds to a common transistor) is between the axon line(input/output line) and a dendrite line.]);
a gate of the common transistor provided in each of the first subgroup of the synapse memory cells is connected in common to a common control line configured to send a common transistor control signal (“In one embodiment of the invention, synaptic weight updates and communication in the neuromorphic network 10 are restricted to specific phases of a global timing reference signal (i.e., global clock), to achieve STDP. As the communication in the network is restricted to certain phases of the global timing reference signal, the FET devices 25 are utilized as access or control devices in the PCM synapses 22. When a neuron spikes, the spike is communicated to X.sub.2 and X.sub.3 drivers, wherein each X.sub.3 driver control the source and the gate of a FET 25 in a corresponding synapse 22 via two conductive paths 24 and 27, respectively (described further below). In each synapse 22, the gate terminal of each FET is used as a membrane connected to a pre-synaptic neuron to enable precise control over the current flowing through the connected programmable resistor.” [¶0047, See FIG. 1 and FIG. 2 shows a common connection between the subgroups of memory cells])
Pantazi and Friedman are both in the same field of endeavor of neuromorphic networks and thus are analogous. Pantazi teaches a neuromorphic synapse with a resistive memory cell. Friedman teaches a neuromorphic network for producing spike-timing dependent plasticity. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Pantazi’s teachings to implement a transistor between the output/input terminal and a dendrite line as taught by Friedman. One would have been motivated to make this modification in order to minimize leakage and power consumption. [¶0038, Friedman]

Regarding claim 15, Pantazi teaches A method for reading a weight value stored in a synapse memory, wherein the synapse memory comprises a plurality of synapse memory cells provided at cross points of a plurality of axon lines and a plurality of dendrite lines (¶0045, FIG. 4), each synapse memory cell comprises: 
a memory device configured to store a weight value (“The resulting synaptic output signal is a graded synaptic potential which depends on conductance (also known as “synaptic weight” or “strength”) of the synapse. Synaptic weight can be enhanced or reduced by neuronal activity, and this “plasticity” of synapses is crucial to memory and other brain functions.” [¶0004; being stored in memory is inherent.]), the memory device being provided with a read terminal, a write terminal, and a common terminal (“Embodiments also include a neuromorphic synapse array having a plurality of neuromorphic synapses having a resistive memory cell connected by circuitry, wherein the synapses are assigned to logical rows and columns of the neuromorphic synapse array. The circuitry includes first and second input terminals for respectively receiving pre-neuron and post-neuron action signals each having a read portion and a write portion and an output terminal for providing a synaptic output signal dependent on resistance of the resistive memory cell. The circuitry is configured such that said synaptic output signal is provided at the output terminal in response to application at the first input terminal of the read portion of the pre-neuron action signal, and such that a programming signal, for programming resistance of the memory cell, is applied to the cell in response to simultaneous application of the write portions of the pre-neuron and post-neuron action signals at the first and second input terminals respectively.” [¶0008; note: output terminal corresponds to a common terminal]), the read terminal being configured to receive a read signal to read the weight value stored in the memory device (“Neuromorphic synapses embodying the invention thus comprise a three-terminal cell circuit adapted for operation with action signals having two-parts: a read portion and a write portion. Propagation of the synaptic output is emulated by producing the synaptic output signal, which depends on cell resistance, at the output terminal of the circuit. This occurs when the read portion of the pre-neuron action signal is applied to one of the two input terminals.” [¶0027]), the write terminal being configured to receive a write signal to write the weight value to the memory device (“Synaptic weight can be modified by applying a programming signal to the cell to program the cell resistance. This occurs when the write portions of the pre- and post-neuron action signals are applied simultaneously at the two input terminals. The programmed synaptic weight thus depends on relative timing of the pre- and post-neuron action signals, allowing emulation of STDP effects occurring in biological systems.” [¶0027]), the common terminal being configured to output an output signal from the memory device having received the read signal or to input an input signal to the memory device having received the write signal (“The circuitry is configured such that said synaptic output signal is provided at the output terminal in response to application at the first input terminal of the read portion of the pre-neuron action signal, and such that a programming signal, for programming resistance of the memory cell, is applied to the cell in response to simultaneous application of the write portions of the pre-neuron and post-neuron action signals at the first and second input terminals respectively.” [¶0008; corresponds to being configured to output an output signal from the memory device after receiving a read signal.]); 
a write transistor provided between the write terminal of the memory device and a write signal line configured to send the write signal (“Switches S1 and S2 may be realized by transistors or diodes for example, and circuitry 11 can be fabricated as an integrated nanoelectronic circuit using well-known material processing techniques… The action signals V1 and V2 generated by neuron circuits 12, 13 each have a stepped shape with an initial read portion V1R, V2R and a subsequent write portion V1W, V2W. The state of switches S1 and S2 is configurable in dependence on at least one of the action signals V1 and V2. In the FIG. 2 embodiment, the write portions V1W, V2W of the action signals provide control signals for the switches as indicated by the dotted arrows in the figure. The first switch Si is closed during the write portion V1W of the pre-neuron action signal V1. The second switch S2 is closed during the write portion V2W of the post-neuron action signal V2. Depending on the switch configuration, the synapse circuitry can selectively effect (a) application to PCM cell 15 of a programming signal for programming resistance of the cell, and (b) application to the cell of a read signal which produces the synaptic output signal at output terminal 23. More particularly, through operation of the control signals on switches S1, S2 in the circuit arrangement shown, the synapse circuitry is operable such that: (a) the synaptic output signal is provided at output terminal 23 in response to application at the first input terminal 21 of the read portion V1R of the pre-neuron action signal Vl; and (b) a programming signal is applied to the cell in response to simultaneous application of the write portions V1W, V2W of the pre- and post-neuron action signals at the first and second input terminals respectively.” [¶0036-¶0037]); and 
a read transistor provided between the read terminal of the memory device and one of the plurality of axon lines (“Switches S1 and S2 may be realized by transistors or diodes for example, and circuitry 11 can be fabricated as an integrated nanoelectronic circuit using well-known material processing techniques… Depending on the switch configuration, the synapse circuitry can selectively effect (a) application to PCM cell 15 of a programming signal for programming resistance of the cell, and (b) application to the cell of a read signal which produces the synaptic output signal at output terminal 23. More particularly, through operation of the control signals on switches S1, S2 in the circuit arrangement shown, the synapse circuitry is operable such that: (a) the synaptic output signal is provided at output terminal 23 in response to application at the first input terminal 21 of the read portion V1R of the pre-neuron action signal Vl;” [¶0036-¶0037; See further: “The read portion is used to propagate the synaptic potential to the post-neuron in the read mode. The switches S1 and S2 are used to distinguish between read and write (programming) events.” [¶0044]]), and 
the method comprises reading the weight value of a part of the plurality of the synapse memory cells in a state where the write transistor is turned off, the common transistor is turned on, and the read transistor is turned on (“Depending on the switch configuration, the synapse circuitry can selectively effect (a) application to PCM cell 15 of a programming signal for programming resistance of the cell, and (b) application to the cell of a read signal which produces the synaptic output signal at output terminal 23.” [¶0037; the write transistor is implied to be off during a read signal.).
However Pantazi fails to explicitly teach a common transistor provided between the common terminal of the memory device and one of the plurality of dendrite lines;
Friedman teaches a common transistor provided between the common terminal of the memory device and one of the dendrite lines (“Each synaptic device includes a variable state resistor and a transistor device with a gate terminal, a source terminal and a drain terminal, wherein the drain terminal is connected in series with a first terminal of the variable state resistor. The source terminal of the transistor device is connected to an axon path, the gate terminal of the transistor device is connected to a membrane path and a second terminal of the variable state resistor is connected to a dendrite path, such that each synaptic device is coupled between a first axon path and a first dendrite path, and between a first membrane path and said first dendrite path.” [¶0006; See FIG. 1 and FIG. 2 shows that FET (25, corresponds to a common transistor) is between the axon line(input/output line) and a dendrite line.]).
Pantazi and Friedman are both in the same field of endeavor of neuromorphic networks and thus are analogous. Pantazi teaches a neuromorphic synapse with a resistive memory cell. Friedman teaches a neuromorphic network for producing spike-timing dependent plasticity. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Pantazi’s teachings to implement a transistor between the output/input terminal and a dendrite line as taught by Friedman. One would have been motivated to make this modification in order to minimize leakage and power consumption. [¶0038, Friedman]

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pantazi in view of Friedman and further in view of Naji et al. ("US 5986925 A", hereinafter "Naji").

Regarding claim 3, Pantazi/Friedman teaches The synapse memory according to claim 1, however fails to explicitly teach wherein the memory device is a magnetoresistive random access memory (MRAM).
Naji teaches wherein the memory device is a magnetoresistive random access memory (MRAM) (“DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENT COL.2 Line 44 - A pair of magnetoresistive random access memory cells 11 and 12 are coupled between a current source 13 and a ground or common terminal.”)
	Pantazi/Friedman/Naji are all in the same field of endeavor of crossbar arrays and thus are analogous. Pantazi teaches a neuromorphic synapse with a resistive memory cell. Friedman teaches a neuromorphic network for producing spike-timing dependent plasticity. Naji teaches a magnetoresistive random access memory device. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Pantazi’s/Friedman’s teachings to substitute their memory devices with the magnetoresistive random access memory device as taught by Naji. One would have been motivated to make this modification in order to include a plurality of magnetic memory cells in a memory array. [Abstract, Naji]

Response to Arguments
Applicant’s arguments, see pgs. 12-13, filed 02/11/2022, with respect to the rejection of claims 1 under 35 U.S.C. §103 have been fully considered and are persuasive.  The previous cited art of Papa fails to explicitly teach “a common transistor provided between the common terminal of the memory device and one of the dendrite lines”. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Pantazi and Friedman. Please see the updated 103 rejection above.

Applicant’s arguments with respect to the rejections of the dependent claims have been fully considered but they are not persuasive as they rely upon the allowability of the independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Breitwisch et al. (“US 20100299297 A1”) teaches applying a pulse to a gate of a transistor in a synapse. (¶0008)
Ramakrishnan et al. (“Neuron Array With Plastic Synapses and Programmable Dendrites”) teaches a neuromorphic chip architecture for efficient computations and further discloses use of dendrite lines, neurons, memory arrays. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H HOANG whose telephone number is (571)272-8491. The examiner can normally be reached Mon-Fri 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/M.H.H./Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122